Exhibit 10.1

Execution Version

EMPLOYEE MATTERS AGREEMENT

by and among

NUTRITION & BIOSCIENCES, INC.,

DUPONT DE NEMOURS, INC.,

and

INTERNATIONAL FLAVORS & FRAGRANCES INC.

Dated as of December 15, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

GENERAL PRINCIPLES

 

Section 1.01

  In-Scope Active Employees      2  

Section 1.02

  Employee Liabilities      4  

Section 1.03

  Pay and Benefits      5  

Section 1.04

  Enrollment into Spinco Benefit Plans as of the Spinco Distribution Date      6
 

Section 1.05

  Length of Service Crediting      7  

Section 1.06

  Benefit Plan Assumption Generally      8  

Section 1.07

  Vacation      9  

Section 1.08

  Severance      10  

Section 1.09

  Annual Cash Incentives      10  

Section 1.10

  Equity Awards      11  

Section 1.11

  Welfare Benefit Claims      13  

Section 1.12

  Labor Matters      13  

Section 1.13

  Non-Solicitation      15  

Section 1.14

  Payroll and Related Taxes      17  

Section 1.15

  Responsible Party      18  

Section 1.16

  RMT Partner Guaranty      18  

Section 1.17

  No Acceleration of Benefits      19  

Section 1.18

  Amendment Authority      20  

Section 1.19

  Pension Adjustment      20  

Section 1.20

  Commitment to Employment or Benefits      21  

Section 1.21

  Effective Time      22   ARTICLE II

 

UNITED STATES

 

Section 2.01

  Payment of U.S. Grandfathered Vacation Benefits      22  

Section 2.02

  U.S. Tax-Qualified Defined Contribution Plans      22  

Section 2.03

  U.S. Tax-Qualified Defined Benefit Plans      23  

Section 2.04

  Non-Qualified Deferred Compensation Plans      23  

Section 2.05

  Workers’ Compensation Claims      23  

Section 2.06

  Employment Loss or Layoff      23   ARTICLE III

 

DEFINED TERMS

 

Section 3.01

  Certain Defined Terms      24  

Section 3.02

  Other Defined Terms in this Agreement      30  

 

i



--------------------------------------------------------------------------------

ARTICLE IV

 

GENERAL PROVISIONS

 

Section 4.01

   Miscellaneous      30  

Section 4.02

   Counterparts      31  

Section 4.03

   Waivers      31  

Section 4.04

   Amendments      31  

Section 4.05

   Successors and Assigns      31  

Section 4.06

   No Circumvention      31  

Section 4.07

   Title and Headings      31  

Section 4.08

   Exhibits and Schedules      31  

Section 4.09

   Governing Law      32  

Section 4.10

   Specific Performance      32  

Section 4.11

   Severability      32  

Section 4.12

   No Duplication; No Double Recovery      32  

 

 

ii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of December 15, 2019, by
and among DuPont de Nemours, Inc., a Delaware corporation (“Remainco”),
Nutrition & Biosciences, Inc., a Delaware corporation (“Spinco”), and
International Flavors & Fragrances Inc., a New York corporation (“RMT Partner”).
Each of Remainco, Spinco and RMT Partner is sometimes referred to herein as a
“Party” and collectively, as the “Parties.”

WHEREAS, Remainco, acting through itself and its direct and indirect
Subsidiaries, currently conducts the Remainco Business and the Spinco Business;

WHEREAS, Remainco intends to separate the Spinco Business from the Remainco
Business and to cause (i) the Spinco Employee Assets to be transferred to Spinco
and other members of the Spinco Group (to the extent necessary), (ii) the Spinco
Employee Liabilities to be Assumed by Spinco and other members of the Spinco
Group (to the extent necessary), (iii) the Remainco Employee Assets to be
transferred to Remainco (to the extent necessary) and (iv) the Remainco Employee
Liabilities to be Assumed by Remainco (to the extent necessary), upon the terms
and subject to the conditions set forth in the Separation and Distribution
Agreement, dated as of the date hereof, by and among Remainco, Spinco and RMT
Partner (the “Separation Agreement”) and the other Transaction Agreements;

WHEREAS, immediately following the Spinco Distribution and pursuant to the
Merger Agreement, Merger Sub, a wholly owned Subsidiary of RMT Partner, shall be
merged with and into Spinco, with Spinco as the surviving entity, all upon the
terms and subject to the conditions set forth in the Merger Agreement; and

WHEREAS, in connection with the transactions contemplated by the Separation
Agreement and Merger Agreement, the Parties wish to enter into this Agreement in
respect of certain employee matters.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

Capitalized terms used in this Agreement but not defined herein shall have the
respective meanings ascribed to them in the Separation Agreement. The Schedules
to this Agreement may modify any provision of this Agreement.



--------------------------------------------------------------------------------

ARTICLE I

GENERAL PRINCIPLES

Except as set forth otherwise in this Agreement, the following general
principles set forth in this Article I shall apply:

Section 1.01 In-Scope Active Employees.

(a) For purposes of this Agreement, “Spinco Employee” means:

(i) each individual who as of the date hereof is primarily dedicated to the
Spinco Business or the Polysaccharides Business (not including any individual in
a shared corporate or functional role set forth on Schedule 1.01(a)(ii)) as
identified on the employee census that has been made available by Remainco to
RMT Partner pursuant to Section 6.14(d) of the Merger Agreement (each a “Spinco
Dedicated Employee”), assuming continued employment through the Spinco
Distribution and subject to any Permitted Transfers;

(ii) each individual identified through a process for talent selection, which
shall be mutually agreed (such agreement not to be unreasonably withheld,
conditioned or delayed) upon by the Parties within sixty (60) days of the date
hereof, to fill a shared corporate or functional department listed (by national
jurisdiction and number of positions) on Schedule 1.01(a)(ii);

(iii) any individual hired by Remainco prior to the Spinco Distribution, to the
extent permitted by Section 8.2(b)(xii) of the Merger Agreement;

(iv) any other individual whose employment, by operation of applicable Law or
the terms of a Spinco Labor Agreement without the taking of any action by
Remainco or any of its affiliates, is automatically transferred to the Spinco
Group on or before the Spinco Distribution Date; and

(v) each other individual mutually identified by Spinco, Remainco and RMT
Partner;

in each case of clauses (i) through (v), exclusive of Non-Consenting Employees
or any individual who, after good faith consultation with each other, RMT
Partner and Remainco mutually agree (such agreement not to be unreasonably
withheld, conditioned or delayed), acting reasonably and in good faith, was
inappropriately identified for employment with a member of the Spinco Group in
accordance with the above criteria.

Within 180 days of the date hereof and again ninety (90) days thereafter,
Remainco will make available to the Chief Human Resources Officers of Spinco (or
such other individual identified by Spinco) and RMT Partner (or such other
individual identified by RMT Partner) an updated census, pursuant to
Section 6.14(d) of the Merger Agreement, listing each individual expected to be
a Spinco Employee. Within five (5) Business Days prior to the Spinco
Distribution, Remainco will make available to each such person an updated and
final census, pursuant to Section 6.14(d) of the Merger Agreement, listing each
Spinco Employee by employee identification number and national jurisdiction and
at such time such census shall include the following additional information:
(i) age or date of birth (unless prohibited by applicable Law), (ii) target
annual cash bonus opportunity for 2020, (iii) target long-term incentive
opportunity for 2020, (iv) whether such Spinco Employee is on long-term or
short-term disability leave (which may be provided in a separate document), and
(v) accrued vacation (which may be provided in a separate document).
Simultaneous with such delivery, Remainco will provide to RMT Partner the names
of each Spinco Employee listed on the census or a means of identification to
enable RMT Partner to identify such individuals by name. At the same time of any
census delivery contemplated hereby, Remainco shall separately identify for RMT
Partner any individual who ceased to be a Spinco Dedicated Employee by reason of
a Permitted Transfer and the type of Permitted Transfer.

 

2



--------------------------------------------------------------------------------

(b) Except to the extent otherwise provided in Section 1.01(c) and
Section 1.01(d) of this Agreement, effective no later than immediately before
the Spinco Distribution, (i) Remainco and Spinco shall, or shall cause the
respective members of their Groups to, cause each Spinco Employee to cease to be
employed by a member of the Remainco Group (if applicable) and to be employed by
a member of the Spinco Group, (ii) Remainco and Spinco shall, or shall cause the
respective members of their Groups to, cause any individual who is employed by
Spinco or a member of the Spinco Group who is not properly identified as a
Spinco Employee to be employed by Remainco or a member of the Remainco Group,
and (iii) except to the extent prohibited by applicable Law or by an applicable
Spinco Labor Agreement, Remainco shall, or shall cause the respective members of
its Group to, cause the employment of each Non-Consenting Employee to be
terminated.

(c) To the extent any applicable Law, Governmental Entity, Employee
Representative Body or consultation obligation prevents a member of the Spinco
Group from employing as of the Spinco Distribution Date an individual otherwise
identified as a Spinco Employee (each such employee, a “Delayed Employment
Employee”), Remainco and Spinco shall, or shall cause the respective members of
their Groups to, cause such individual to be employed by a member of the Spinco
Group on the earliest permissible date following the Spinco Distribution Date
(the “Delayed Employment Date”). The obligations under this Agreement of Spinco
in respect of a Delayed Employment Employee shall not commence unless and until
the Delayed Employment Date occurs; provided, however, upon a Delayed Employment
Employee’s Delayed Employment Date, as applicable, all Employee Liabilities
pertaining to such Delayed Employment Employee including those arising between
the Spinco Distribution Date and the Delayed Employment Date shall be Assumed by
a member of the Spinco Group.

(d) Except to the extent otherwise required by applicable Law (including
applicable Laws pertaining to automatic transfers of employees) or a Spinco
Labor Agreement, no Spinco Employee who is an STD/LTD Employee as of the Spinco
Distribution Date shall be employed by a member of the Spinco Group on the
Spinco Distribution Date. Subject to the foregoing, Remainco and Spinco shall
cause any Spinco Employee who is an STD/LTD Employee as of the Spinco
Distribution Date who returns to active duty employment (with or without any
accommodations required by applicable Law), either (i) within the timeframe
specified by applicable Law, applicable policy of the Remainco Group or Spinco
Group in effect as of the date hereof that applies to employees of Remainco
generally in a particular jurisdiction and has been (or a summary of which
including the timeframe has been) provided to RMT Partner, or applicable Spinco
Labor Agreement, or (ii) if no such timeframe is specified by such applicable
Law, applicable policy or applicable Spinco Labor Agreement, within six
(6) months following the Spinco Distribution Date (each a “Returning STD/LTD
Employee”), to be employed by a member of the Spinco Group effective as of the
date on which such employee returns to active duty employment (the “Return from
STD/LTD Date”). Except to the extent otherwise required by applicable Law
(including applicable Laws pertaining to automatic transfers of employees) or a
Spinco Labor Agreement, the obligations of Spinco under this Agreement in
respect of a Spinco Employee who is an STD/LTD Employee as of the Spinco
Distribution Date shall not commence unless and until his or her Return from
STD/LTD Date, as applicable; provided, however, for the avoidance of doubt,
except as otherwise provided in this Agreement, effective as of such Returning
STD/LTD Employee’s Return from STD/LTD Date (if any), Spinco shall, or shall
cause a member of the Spinco Group to, Assume (and shall reimburse Remainco or
the applicable member of the Remainco Group for) all other Spinco Employee
Liabilities pertaining to any Spinco Employee who is a Returning STD/LTD
Employee. All Employee Liabilities pertaining to any Spinco Employee who was an
STD/LTD Employee as of the Spinco Distribution Date and does not qualify as a
Returning STD/LTD Employee shall be Assumed by Remainco or the appropriate
member of the Remainco Group and shall be deemed Remainco Employee Liabilities.

 

3



--------------------------------------------------------------------------------

Section 1.02 Employee Liabilities.

(a) Spinco Employee Liabilities. Spinco shall, or shall cause a member of the
Spinco Group to, Assume all of the Spinco Employee Liabilities.

(b) Remainco Employee Liabilities. Remainco shall, or shall cause a member of
the Remainco Group to, Assume all of the Remainco Employee Liabilities.

(c) Liabilities for Non-Consenting Employees. Except to the extent otherwise
provided in this Agreement (including, without limitation, Section 1.08(b) of
this Agreement), Remainco shall, or shall cause a member of the Remainco Group
to, Assume all of the Employee Liabilities related to any Non-Consenting
Employee.

(d) Multi-Claimant Actions.

(i) For the avoidance of doubt, in connection with any Action or threatened
Action against Remainco or a member of the Remainco Group or Spinco or a member
of the Spinco Group jointly brought by or on behalf of at least one job
applicant, current or former employee, or individual service provider of the
Remainco Group (other than a Spinco Employee or Former Spinco Business Employee)
(“Remainco Claimant(s)”) and at least one Spinco Employee or Former Spinco
Business Employee (“Spinco Claimant(s)”), except to the extent the Employee
Liabilities arising out of such Action or threatened Action are otherwise
allocated in this Agreement or any other Transaction Agreement, Remainco shall,
or shall cause a member of the Remainco Group to, Assume all Employee
Liabilities attributed in the Action or threatened Action to the Remainco
Claimant(s), and Spinco shall, or shall cause a member of the Spinco Group to,
Assume all Employee Liabilities attributed in the Action or threatened Action to
the Spinco Claimant(s); provided, however, in the event Employee Liabilities in
such Action or threatened Action are not specifically attributed to Remainco
Claimant(s) or Spinco Claimant(s), the total Employee Liabilities arising out of
the Action or threatened Action shall be divided on a pro rata basis by the
total number of Remainco Claimant(s) and Spinco Claimant(s) to determine the
amount of Liabilities Remainco (or a member of the Remainco Group) shall Assume
with respect to each of the Remainco Claimant(s) and Spinco (or a member of the
Spinco Group) shall Assume with respect to each of the Spinco Claimant(s).

 

4



--------------------------------------------------------------------------------

(ii) Subject to the foregoing,

(A) if the reasonable estimate of Remainco’s potential Liability exposure
exceeds the reasonable estimate of Spinco’s potential Liability exposure, as
reasonably determined by the Parties acting in good faith, in such Action or
threatened Action, Remainco shall, or shall cause a member of the Remainco Group
to, assume and control the defense of such Action or threatened Action and shall
otherwise have the rights and obligations of the “Indemnifying Party” under
Section 7.4 of the Separation Agreement (while the Spinco Group shall have the
rights and obligations of the “Indemnitee” under Section 7.4 of the Separation
Agreement); and

(B) if the reasonable estimate of Spinco’s potential Liability exposure exceeds
the reasonable estimate of Remainco’s potential Liability exposure, as
reasonably determined by the Parties acting in good faith, in such Action or
threatened Action, Spinco shall, or shall cause a member of the Spinco Group to,
assume and control the defense of such Action or threatened Action and shall
otherwise have the rights and obligations of the “Indemnifying Party” under
Section 7.4 of the Separation Agreement (while the Remainco Group shall have the
rights and obligations of the “Indemnitee” under Section 7.4 of the Separation
Agreement).

Section 1.03 Pay and Benefits.

(a) In General. Except to the extent otherwise required by applicable Law or a
Spinco Labor Agreement as in effect on the date hereof, (x) with respect to
subclauses (i), (ii), (iv) and (v) below, for the period commencing on the
Spinco Distribution Date and ending on the eighteen (18) month anniversary of
the Spinco Distribution Date, and (y) with respect to subclause (iii) below, in
respect of the first annual equity grant cycle of RMT Partner that occurs
immediately following the Spinco Distribution Date, Spinco shall, or shall cause
the applicable member of the Spinco Group to, provide each Spinco Employee with:

(i) base pay or wage rate no less than the base pay or wage rate such employee
received immediately prior to the Spinco Distribution Date,

(ii) a target annual cash bonus compensation opportunity no less than the target
annual cash bonus opportunity such employee received immediately prior to the
Spinco Distribution Date,

(iii) a target long-term incentive award opportunity substantially comparable to
the target long-term incentive award opportunity (if any) such employee received
in respect of the ordinary course grant cycle of Remainco that occurred
immediately prior to the Spinco Distribution Date,

(iv) employee benefits that are substantially no less favorable in the aggregate
than the employee benefits such employee received in the ordinary course
immediately prior to the Spinco Distribution Date, excluding defined benefit
pension benefits (other than for Spinco Employees who immediately prior to the
Spinco Distribution Date participate in defined benefit pension plans to be
Assumed (in whole or part) by Spinco pursuant to Section 1.06(a) or
Section 1.06(c)(i)), post-retirement medical and life insurance, equity,
equity-based and other long-term incentive compensation opportunities and any
transaction-based retention, change in control, incentive or other similar
payments, and

 

5



--------------------------------------------------------------------------------

(v) paid time off (e.g., vacation and additional personal paid time off, but
excluding disability and other medical-related leaves of absence) no less
favorable than the paid time off such employee received immediately prior to the
Spinco Distribution Date.

For the avoidance of doubt, except to the extent otherwise provided in the
Transaction Agreements, nothing herein shall restrict the right of any Spinco
Entities or the RMT Partner to terminate the employment of any Spinco Employee;
provided that any such termination is effected in accordance with any
requirements (if any) under applicable Law, the applicable Benefit Plans or
applicable Spinco Labor Agreement.

(b) Severance. Without limiting subsection (a) above, except to the extent
otherwise required by applicable Law or a Spinco Labor Agreement, for the
eighteen (18) month period immediately following the Spinco Distribution Date,
Spinco shall, or shall cause the applicable member of the Spinco Group to
provide each Spinco Employee whose employment terminates in such period with
cash severance no less favorable than the cash severance such employee would
have received upon any such Spinco Employee’s termination of employment under
the same or similar circumstances immediately prior to the Spinco Distribution
Date pursuant to the non-statutory severance arrangements in effect as of the
date hereof that Remainco sets forth in Schedule 1.03(b) not more than ninety
(90) days following the date hereof, factoring in his or her additional length
of service and changes in his or her eligible pay between the Spinco
Distribution Date and the date of his or her termination, but without regard to
any period of service before the Spinco Distribution Date that was taken into
account in determining the amount of cash Severance actually previously paid or
provided (including in connection with the Spinco Distribution or the Merger) by
Remainco, Spinco, or any member of their respective Groups in respect of such
period.

Section 1.04 Enrollment into Spinco Benefit Plans as of the Spinco Distribution
Date.

(a) Enrollment in Benefit Plans. Except to the extent otherwise required by
applicable Law or a Spinco Labor Agreement, or as otherwise provided in any
Transaction Agreement, other than with respect to the Delayed Employment
Employees and the STD/LTD Employees, on or before the Spinco Distribution Date:

(i) Remainco shall, or shall cause the applicable member of the Remainco Group
to, take commercially reasonable actions to cause each Spinco Employee to cease
to be an active participant in any Remainco Benefit Plan effective as of the
Spinco Distribution Date; and

 

6



--------------------------------------------------------------------------------

(ii) Spinco shall, or shall cause the applicable member of the Spinco Group to,
take commercially reasonable actions to cause, effective as of the Spinco
Distribution Date, each Spinco Employee to be eligible to commence participation
in all Spinco Benefit Plans and Spinco Future Benefit Plans for which he or she
is eligible; provided that the applicable Spinco Employee’s commencement of
participation in Spinco Benefit Plans or Spinco Future Benefit Plans, as
applicable, shall in all cases be subject to such Spinco Employee’s satisfaction
of any enrollment, election and other applicable requirements for participation.
The foregoing notwithstanding, Spinco and Remainco shall consult with RMT
Partner prior to the establishment of any Spinco Benefit Plan or Spinco Future
Benefit Plan and RMT Partner may elect, at any time prior to the Spinco
Distribution Date, to designate an RMT Partner sponsored plan as the applicable
Spinco Benefit Plan or Spinco Future Benefit Plan in lieu of Spinco’s
establishment of a new plan.

(b) Waiver of Limitations. (i) With respect to any Spinco Benefit Plan or Spinco
Future Benefit Plan that is self-insured, Spinco shall, and shall cause the
applicable member of the Spinco Group to, and (ii) with respect to each other
Spinco Benefit Plan or Spinco Future Benefit Plan, Spinco shall use commercially
reasonable efforts to, or to cause the applicable member of the Spinco Group or
other Persons to,:

(A) waive any limitations as to preexisting conditions, evidence of
insurability, exclusions, actively at work requirements, and waiting periods
with respect to participation and coverage requirements for each Spinco Employee
under his or her respective Spinco Benefit Plans and Spinco Future Benefit
Plans; and

(B) credit each Spinco Employee, for the plan year in which the Spinco
Distribution occurs, with the amount of any co-insurance, deductibles and
out-of-pocket maximums he or she paid prior to the Spinco Distribution Date
during such plan year.

Section 1.05 Length of Service Crediting. Except to the extent otherwise
required by applicable Law or a Spinco Labor Agreement, or as otherwise provided
in this Agreement, Spinco shall, or shall cause the applicable member of the
Spinco Group to, recognize all service before the Spinco Distribution Date (or,
as applicable, a Delayed Employment Employee’s later Delayed Employment Date or
an STD/LTD Employee’s later Return from STD/LTD Date) of any Spinco Employee
with any member of the Remainco Group or Spinco Group and with any predecessor
employer (to the extent such predecessor employer service was taken into account
under an applicable Remainco Benefit Plan and indicated on the applicable census
provided to the Spinco Group pursuant to Section 1.01 hereof as the Spinco
Employee’s period of service) for purposes of eligibility to participate and
vesting and, solely, with respect to severance, vacation plans and, defined
benefit pension plans to be Assumed (in whole or part) by Spinco pursuant to
Section 1.06(a) or Section 1.06(c)(i), benefit accrual under any Spinco Benefit
Plans or Spinco Future Benefit Plans in which the Spinco Employee is, or in
which the Spinco Employee becomes, eligible to participate on or after the
Spinco Distribution Date (provided that vacation attributable to imputed or
pre-employment service may be credited as other paid time off); provided, that,
notwithstanding the foregoing, except to the extent otherwise required by
applicable Law or a Spinco Labor Agreement, RMT Partner, Spinco and each member
of the Spinco Group shall not be required to recognize such service (w) for
purposes of benefit accruals under any Spinco Benefit Plans or Spinco Future
Benefit Plans to the extent that they are defined benefit pension plans other
than those defined benefit pension plans to be Assumed (in whole or part) by
Spinco pursuant to Section 1.06(a) or Section 1.06(c)(i), (x) for purposes of
RMT Partner benefit plans that are frozen or for which participation is limited
to, as of immediately prior to the Closing, a grandfathered population, (y) in
respect of other post-employment benefit plans, exclusive of severance, whose
Liabilities are not Assumed by a member of the Spinco Group, or (z) to the
extent doing so would result in the duplication of benefits, including, for the
avoidance of doubt, any period of service before the Spinco Distribution Date
that was taken into account in determining any such benefit previously paid or
provided by Remainco, Spinco, or any member of their respective Groups in
respect of such period (such as, by way of illustration and not limitation,
Severance paid or previously provided by Remainco in respect of a period prior
to the Spinco Distribution Date).

 

7



--------------------------------------------------------------------------------

Section 1.06 Benefit Plan Assumption Generally.

(a) In General. Except as otherwise provided in subsections (b), (c) and
(d) below, Remainco and Spinco shall cooperate to provide that to the extent
required to implement the provisions of this Agreement, unless otherwise
prohibited by applicable Law (subject to Section 1.15(b)), there shall be:

(i) in respect of all or any portion of any Remainco Benefit Plans that the
Parties have agreed pursuant to this Agreement are Spinco Employee Liabilities,
a Transfer of such Spinco Employee Liabilities and, as applicable, any related
Assets that are dedicated to satisfaction of such Liabilities by Remainco or any
member of the Remainco Group to a member of the Spinco Group in respect of such
Remainco Benefit Plan and the related Assumption by a member of the Spinco Group
of such Liabilities and Assets, and

(ii) in respect of all or any portion of any Spinco Benefit Plans that the
Parties have agreed pursuant to this Agreement are Remainco Employee
Liabilities, a Transfer of such Remainco Employee Liabilities and, as
applicable, any related Assets that are dedicated to satisfaction of such
Liabilities by Spinco or any member of the Spinco Group to a member of the
Remainco Group in respect of any Spinco Benefit Plan and the related Assumption
by a member of the Remainco Group of such Liabilities and Assets.

(b) Non-Transferring Plans. Notwithstanding anything in this Agreement to the
contrary, there shall be no Transfer of Assets or Liabilities to Spinco or any
member of the Spinco Group, and Remainco shall take all necessary action to
Assume all Assets and Liabilities, in respect of the Remainco Pension
Restoration Plan.

(c) Certain Pension Plans. Notwithstanding anything in this Agreement to the
contrary:

(i) Except as otherwise provided in Section 1.06(c)(ii) or Section 1.06(c)(iii),
Spinco shall Assume all Liabilities (and any attributable Assets) in respect of
(A) any defined benefit pension plans principally maintained by a member of the
Spinco Group and (B) the defined benefit pension plans listed on
Schedule 1.06(c)(i). Within sixty (60) days following the date hereof, Remainco
shall provide RMT Partner with a list of all defined benefit pension plans to be
Assumed (in whole or part by Spinco) pursuant to Section 1.06(a) or this
Section 1.06(c)(i).

 

8



--------------------------------------------------------------------------------

(ii) Remainco shall Assume all Liabilities (and any attributable Assets) in
respect of defined benefit pension plans maintained by any member of the
Remainco Group or Spinco Group in Belgium, Canada, Netherlands, the United
Kingdom and the United States.

(iii) Remainco shall Assume all Liabilities (and any attributable Assets) in
respect of Former Spinco Business Employees under:

(A) defined benefit pension plans maintained by any member of the Remainco Group
or Spinco Group in France, Germany, Japan, Luxembourg, Mexico and Switzerland;
and

(B) any obligation in effect as of the Spinco Distribution to provide COBRA
continuation coverage, pursuant and subject to the terms thereof (including any
entitlement to modify or eliminate such coverage), to the extent the Former
Spinco Business Employees are in the U.S. and entitled thereto as of the Spinco
Distribution Date.

(d) Certain Transferee Pensions. Effective not later than the Spinco
Distribution Date, Remainco may seek consent for and effective as of the Spinco
Distribution Date may cause (subject to obtaining any required Consent) a
distribution of benefits under the Remainco Pension Policy for Transferees or
the Remainco Transferee Pension Guide attributable to Spinco Employees who as of
immediately before the Spinco Distribution are participants in such respective
arrangements, in any event subject to reimbursement of Remainco by Spinco up to
$100,000 (to the extent there are no related Assets dedicated to the
satisfaction of such Liabilities).

(e) Retention Benefits. Remainco shall Assume all Liability for all retention
awards, special bonus, retention payment, transaction bonus, change in control
bonus or similar payments in respect of the transactions contemplated by the
Transaction Agreements set forth on Schedule 1.06(e) or that are otherwise
vested, payable or paid to any Spinco Employee or Former Spinco Employee on or
before March 31, 2021. To the extent not otherwise paid by Spinco, RMT Partner
or their respective Affiliates (other than members of the Remainco Group) by
their terms in the first instance, Spinco shall reimburse Remainco for retention
awards, special bonus, retention payment, transaction bonus, change in control
bonus or similar payments in respect of the transactions contemplated by the
Transaction Agreements that are first vested, paid or payable after March 31,
2021.

Section 1.07 Vacation.

(a) Assumed Vacation Liabilities. Except to the extent prohibited by applicable
Law or a Spinco Labor Agreement, effective as of the Spinco Distribution Date,
Spinco shall, or shall cause the applicable member of the Spinco Group to,
Assume all Liabilities for earned but unused vacation benefits of the Spinco
Employees through the Spinco Distribution Date (the “Spinco Assumed Vacation
Liabilities”). Except for any such earned but unused vacation benefits paid out
to Spinco Employees, including pursuant to Section 1.07(b) or Section 2.01
hereof, Spinco shall not, and shall not permit any member of the Spinco Group
to, take away from any Spinco Employee any such earned but unused vacation
benefits to the extent such earned but unused vacation benefits were not subject
to forfeiture in accordance with the terms and conditions of the applicable
vacation policy of Remainco or Spinco or its respective Subsidiary pursuant to
which they were earned as in effect on the date hereof and made available to RMT
Partner prior to the date hereof.

 

9



--------------------------------------------------------------------------------

(b) Payment of Vacation Benefits Where Required by Law. Notwithstanding anything
to the contrary in this Agreement, where required by applicable Law or a Spinco
Labor Agreement, as soon as administratively practicable following the Spinco
Distribution Date (and no later than the earlier of the dates required by
applicable Law or the applicable Spinco Labor Agreement), Remainco shall, or
shall cause the applicable member of the Remainco Group to, pay out all earned
but unused vacation benefits (in addition to U.S. Grandfathered Time) to each
Spinco Employee entitled to be paid such benefits by reason of the occurrence of
any of the Spinco Distribution, any internal reorganization to facilitate the
Separation, or the Merger, and, Spinco shall reimburse Remainco or the
applicable member of the Remainco Group for the amount of any such payments.

Section 1.08 Severance.

(a) Except as set forth in Section 1.08(b), Spinco shall Assume all Liabilities
for Severance payable to any Spinco Employee following the Spinco Distribution.

(b) Remainco or the applicable member of the Remainco Group shall Assume all
Liabilities for Severance payable to any (i) Spinco Employee or Former Spinco
Business Employee solely by reason of the occurrence of any of the Spinco
Distribution, any internal reorganization to facilitate the Separation, or the
Merger or (ii) Non-Consenting Employee, in each case, pursuant to the Remainco
Severance Plan, as applicable, and otherwise pursuant to applicable Law, the
applicable Spinco Labor Agreement or the applicable individual employment
Contract to any Non-Consenting Employee; provided that Spinco shall reimburse
Remainco or the applicable member of the Remainco Group for the lesser of fifty
percent (50%) or five million dollars ($5,000,000) of the aggregate amount of
any such Severance required to be paid (including, for the avoidance of doubt,
to Non-Consenting Employees who are terminated) and actually paid by Remainco;
provided, further, that Spinco shall not be obligated to reimburse Remainco or
the applicable member of the Remainco Group for Severance payable to any
Non-Consenting Employee to the extent the employment of the relevant
Non-Consenting Employee has not been terminated within three (3) months
following the Spinco Distribution or such later period required by applicable
Law, Spinco Labor Agreement or Contract.

Section 1.09 Annual Cash Incentives.

(a) Annual cash incentive compensation earned or accrued by a Spinco Employee or
Former Spinco Business Employee for the fiscal year preceding the fiscal year in
which the Spinco Distribution occurs and remains unpaid as of immediately prior
to the Spinco Distribution pursuant to the cash incentive compensation plan or
program shall be a Liability Assumed and paid by Remainco prior to the Spinco
Distribution Date.

 

10



--------------------------------------------------------------------------------

(b) Annual cash incentive compensation earned or accrued by any Spinco Employee
or Former Spinco Business Employee for the fiscal year in which the Spinco
Distribution occurs shall be paid by Spinco or a member of the Spinco Group, as
applicable, pursuant and subject to the terms and conditions of the applicable
Spinco cash incentive compensation plan or policy in effect in respect of such
year and in the ordinary course of business consistent with past practice. The
foregoing notwithstanding, RMT Partner, subject to the requirements of
Section 1.03, in consultation with Spinco, acting reasonably and in good faith,
may adjust any of the performance metrics or goals applicable to such annual
cash incentive opportunity as it deems necessary or appropriate to take into
account the transactions contemplated by the Transaction Agreements.

Section 1.10 Equity Awards. Spinco, Remainco and RMT Partner shall each take all
actions necessary or appropriate so that each Conversion Equity Award shall be
adjusted and converted as set forth in this Section 1.10 effective as of the
Closing. Following the Closing, any reference in or in respect of a Conversion
Equity Award to a “change in control” or similar term shall be deemed to refer
to such a “change in control” in respect of RMT Partner that occurs following
the Closing (which, for the avoidance of doubt, will not include the
consummation of any of the transactions contemplated by the Transaction
Agreements). For the avoidance of doubt, none of the Conversion Equity Awards
will participate in, or otherwise be adjusted in light of, the Spinco
Distribution.

(a) Options and Stock Appreciation Rights. Each Conversion Equity Award that is
a Remainco Option or Remainco Stock Appreciation Right shall be converted into
an RMT Partner Option or an RMT Partner Stock Appreciation Right, as applicable,
and shall otherwise be subject to the same terms and conditions after the
Closing as the terms and conditions applicable to the corresponding Remainco
Option or Remainco Stock Appreciation Right immediately prior to the Closing;
provided, however, that from and after the Closing:

(i) the number of shares of RMT Partner Common Stock subject to such RMT Partner
Option or RMT Partner Stock Appreciation Right shall be equal to the product
obtained by multiplying (A) the number of shares of Remainco Common Stock
subject to the corresponding Remainco Option or Remainco Stock Appreciation
Right immediately prior to the Closing by (B) the Equity Adjustment Ratio, with
such number rounded down to the nearest whole number of shares; and

(ii) the per share exercise price of such RMT Partner Option or RMT Partner
Stock Appreciation Right shall be equal to the quotient obtained by dividing
(A) the per share exercise price of the corresponding Remainco Option or
Remainco Stock Appreciation Right immediately prior to the Closing by (B) the
Equity Adjustment Ratio, with such value rounded up to the nearest whole cent.

(b) RSU Awards. Each Conversion Equity Award that is a Remainco RSU Award shall
be converted into an RMT Partner RSU Award, and shall otherwise be subject to
the same terms and conditions (excluding from and after the Closing any rights
to dividend equivalents) after the Closing as the terms and conditions
applicable to the corresponding Remainco RSU Award immediately prior to the
Closing; provided, however, that from and after the Closing, the number of
shares of RMT Partner Common Stock to which such RMT Partner RSU Award relates
shall be equal to the product, rounded up to the nearest whole number of shares,
obtained by multiplying (i) the number of shares of Remainco Common Stock to
which the corresponding Remainco RSU Award related immediately prior to the
Closing by (ii) the Equity Adjustment Ratio.

 

11



--------------------------------------------------------------------------------

(c) Performance Share Units. Each Conversion Equity Award that is a Remainco PSU
Award shall be converted into an RMT Partner RSU Award in accordance with this
subsection (c). For purposes of determining the number of shares of Remainco
Common Stock subject to the Remainco PSU Award, the performance criteria under
the Remainco PSU Award shall be deemed satisfied at the actual level of
performance immediately preceding the Closing (as determined by the People and
Compensation Committee of the Board of Directors of Remainco in its reasonable
good faith discretion). From and after the Closing, the number of shares of RMT
Partner Common Stock to which such RMT Partner RSU Award relates shall be equal
to the product, rounded up to the nearest whole number of shares, obtained by
multiplying (A) such number of shares of Remainco Common Stock by (B) the Equity
Adjustment Ratio. The RMT Partner RSU Award otherwise shall be subject to the
same terms and conditions (excluding from and after the Closing any rights to
dividend equivalents) after the Closing as the terms and conditions applicable
to the corresponding Remainco PSU Award immediately prior to the Closing.

(d) Restricted Stock Awards. Each Conversion Equity Award that is a Remainco
Restricted Stock Award (if any) shall be converted into an RMT Partner
Restricted Stock Award and shall otherwise be subject to the same terms and
conditions after the Closing as the terms and conditions applicable to the
corresponding Remainco Restricted Stock Award immediately prior to the Closing;
provided, however, that from and after the Closing, the number of shares of RMT
Partner Common Stock to which such RMT Partner Restricted Stock Award relates
shall be equal to the product, rounded up to the nearest whole number of shares,
obtained by multiplying (i) the number of shares of Remainco Common Stock to
which the corresponding Remainco Restricted Stock Award related immediately
prior to the Closing by (ii) the Equity Adjustment Ratio.

(e) Registration and Other Regulatory Requirements. Promptly following the
Closing, RMT Partner shall file a registration statement on Securities and
Exchange Commission Form S-8 and Form S-3 (or other available form) with respect
to the shares of RMT Partner Common Stock authorized for issuance from and after
the Closing under Conversion Equity Awards, and RMT Partner shall use
commercially reasonable efforts to maintain after the Closing effective
registration statements with the Securities and Exchange Commission with respect
to Conversion Equity Awards. The Parties shall take such commercially reasonable
additional actions as are deemed necessary or advisable by the Parties to comply
with securities Laws and other legal requirements associated with equity
compensation awards in the U.S. and affected non-U.S. jurisdictions with respect
to the shares of RMT Partner Common Stock authorized for issuance under
Conversion Equity Awards, including the substitution of cash settlement, where
RMT Partner determines, following good faith consultation with Remainco, that
applicable Law or Tax considerations prohibit or make commercially impracticable
settlement in RMT Partner Common Stock or, as determined by RMT Partner,
following good faith consultation with Remainco, would otherwise frustrate the
intent of this Section 1.10.

 

12



--------------------------------------------------------------------------------

(f) Certain Additional Considerations.

(i) The Parties shall use commercially reasonable efforts to make the
adjustments described in this Section 1.10 in accordance with Sections 409 and
424 of the Code, if and to the extent applicable.

(ii) Spinco shall take commercially reasonable efforts to inform Remainco of a
termination of employment that occurs before March 1, 2021 in respect of any
holder of a Conversion Equity Award who is listed by Remainco on Schedule
1.10(f)(ii) not more than ninety (90) days following the date hereof, to the
extent reasonably necessary for Remainco to administer equity awards issued to
such holder by Corteva, Inc. or Dow Inc.

(g) Settlement, Delivery; Tax Reporting and Withholding.

(i) From and after Closing, RMT Partner shall have sole responsibility for the
settlement of and/or delivery of shares of RMT Partner Common Stock pursuant to
Conversion Equity Awards to any holder of such award and shall be solely
entitled to any exercise price payable in respect of RMT Partner Options.

(ii) Upon the vesting, payment or settlement, as applicable, of Conversion
Equity Awards, RMT Partner shall be solely entitled to a Tax deduction in
respect of, and shall be solely responsible for ensuring the satisfaction of all
applicable Tax payment and withholding requirements in respect thereof and for
ensuring the collection and remittance of applicable Taxes to the applicable
Governmental Entity.

Section 1.11 Welfare Benefit Claims.

(a) Spinco shall Assume Liability for any claims under any Remainco Benefit Plan
that is a welfare benefits plan that were incurred prior to the Spinco
Distribution Date with respect to each Spinco Employee and Former Spinco
Business Employee.

(b) Remainco shall Assume Liability for any claims under any Spinco Benefit Plan
that is a welfare benefits plan that were incurred prior to the Spinco
Distribution Date with respect to each Remainco Employee.

Section 1.12 Labor Matters.

(a) Notwithstanding anything to the contrary in this Agreement, as of the Spinco
Distribution Date, Spinco shall, or shall cause the applicable members of the
Spinco Group to, Assume, in accordance with their terms, each of the Spinco
Labor Agreements covering Spinco Employees as of immediately prior to the Spinco
Distribution; provided, however, in the event any such Spinco Labor Agreement
also covers any Remainco Employees, Spinco shall, or shall cause the applicable
members of the Spinco Group to, Assume such Spinco Labor Agreement only with
respect to Spinco Employees and Remainco shall, or shall cause the applicable
members of the Remainco Group to Assume such Spinco Labor Agreement only with
respect to Remainco Employees. For the avoidance of doubt, nothing in this
Section 1.12(a) shall prohibit Spinco or the applicable members of the Spinco
Group from amending, modifying or terminating a Spinco Labor Agreement in
accordance with its terms and applicable Law.

 

13



--------------------------------------------------------------------------------

(b) Without prejudice to Section 2.15 of the Separation Agreement (for France),
as regards employment-related information and consultation requirements the
following shall apply:

(i) Remainco, Spinco and RMT Partner, respectively, shall, and shall cause its
Subsidiaries to, fully comply with all of its obligations to inform and consult
with respect to the transactions contemplated under the Transaction Agreements
with, and in respect of, (A) the Spinco Employees, (B) any Employee
Representative Body, and (C) any governmental labor agency. Remainco, Spinco and
RMT Partner shall, and shall cause its Subsidiaries to, take such steps as are
required by applicable Law or Spinco Labor Agreement, or as are otherwise
reasonably required by any other Party or any of its Subsidiaries, to facilitate
compliance with such information and consultation obligations, including timely
providing all documents and information necessary to complete such information
and/or consultation requirements.

(A) In the event an employee information letter is required under applicable Law
with respect to Spinco Employees transferring automatically by operation of
applicable Law, such letter shall be jointly prepared by RMT Partner, Remainco
and Spinco or their relevant Subsidiaries and delivered in a manner that any
applicable consent period or objection period required by applicable Law,
respectively, will have expired prior to the date on which the automatic
transfer of the respective employment relationship will become effective unless
the relevant Spinco Employee objects to, opts out of, refuses to Consent to, or
otherwise fails to acquiesce to, such transfer or such other date as agreed by
RMT Partner, Remainco and Spinco; provided, however, that RMT Partner, Remainco
and Spinco or their relevant Subsidiaries shall have the right to approve any
such letter before it is provided to Spinco Employees.

(B) In case Remainco or any member of the Remainco Group or Spinco or any member
of the Spinco Group is required under applicable Law or Spinco Labor Agreement
to negotiate any agreement with the applicable Employee Representative Body or
governmental labor agency prior to the Closing Date with respect to the
transactions contemplated under the Transaction Agreements, Remainco or Spinco,
respectively, shall, and shall cause its relevant Subsidiaries to, keep RMT
Partner fully informed about the course of negotiations on a regular ongoing
basis and obtain RMT Partner’s prior consent (such consent not to be
unreasonably withheld, conditioned or delayed) before executing any final
agreement that would materially increase aggregate costs with respect to
employees of the Spinco Business or impose any material restriction on
collective workforce restructurings for any member of the Spinco Group. For the
avoidance of doubt, nothing in this Section 1.12(b)(i)(B) shall limit the rights
of Remainco or any member of the Remainco Group or Spinco or any member of the
Spinco Group from establishing, adopting, entering into, terminating or
materially amending any Collective Bargaining Agreement to the extent permitted
by Section 8.2(b)(xi) of the Merger Agreement.

 

14



--------------------------------------------------------------------------------

(ii) Between the date of this Agreement until the Closing Date, Remainco or
Spinco, respectively, shall, and shall cause its relevant Subsidiaries to,
coordinate and cooperate with and assist RMT Partner in any material
communications with any Employee Representative Body or governmental labor
agency, with respect to the transactions contemplated under the Transaction
Agreements; provided that (i) RMT Partner provides reasonable time for Remainco
or Spinco, and its relevant Subsidiary, to review and comment on any such
communication and take due consideration of any reasonable comments of Remainco
or Spinco, and (ii) Remainco or Spinco, and its relevant Subsidiary, and RMT
Partner mutually agree to any such communication (which approval is not needed
in case of specific content required by applicable Law).

Section 1.13 Non-Solicitation.

(a) Remainco agrees that, for a period of twenty-four (24) months after the
Spinco Distribution Date (the “Non-Solicitation Period”), it shall not, and
shall cause each member of the Remainco Group not to, without the prior written
Consent of RMT Partner, directly or indirectly,

(i) solicit for employment or engagement (whether as an employee, consultant or
otherwise) any individual who (A) is a Spinco Employee, or any employee of
Spinco or any of its Subsidiaries as of immediately following the Spinco
Distribution or any time thereafter, other than any such employee whose
employment with Spinco and its Subsidiaries following the Spinco Distribution
has been involuntarily terminated, (B) is a Former Spinco Business Employee
whose employment with Remainco, Spinco or their respective Subsidiaries
terminated at any time during the period commencing eighteen (18) months prior
to the Spinco Distribution Date, (C) is a Non-Consenting Employee who received
severance pay or benefits as a result of being a Non-Consenting Employee or
(D) is an employee of RMT Partner or its Subsidiaries as of the date hereof
first introduced or first made known to Remainco or first encountered by
Remainco in connection with the transactions contemplated by the Transaction
Agreements, other than any such individual whose employment with RMT Partner and
its Subsidiaries has been involuntarily terminated; or

(ii) induce, or attempt to induce, any Person described in Section 1.13(a)(i) to
terminate his or her employment with, or otherwise cease his or her relationship
with, Spinco or any of Spinco’s Subsidiaries or RMT Partner or its Subsidiaries,
as applicable;

 

15



--------------------------------------------------------------------------------

provided, that nothing in this Section 1.13(a) shall be deemed to prohibit any
general solicitation for employment through advertisements and search firms not
specifically directed at employees of Spinco or any of Spinco’s Subsidiaries or
RMT Partner or any of its Subsidiaries or (subject to the last sentence hereof)
any hiring as a result thereof, so long as Remainco or any member of the
Remainco Group has not encouraged or advised such firm to approach any such
employee.

Notwithstanding the foregoing, during the first twelve (12) months of the
Non-Solicitation Period, Remainco shall not, and shall cause each member of the
Remainco Group not to, without the prior written Consent of RMT Partner,
directly or indirectly, hire any Non-Consenting Employee described in
Section 1.13(a)(i)(C).

(b) Each of RMT Partner, and, following the Spinco Distribution Date, Spinco,
agrees that, during the Non-Solicitation Period, it shall not, and shall cause
each member of the Spinco Group not to, without the prior written Consent of
Remainco, directly or indirectly,

(i) solicit for employment or engagement (whether as an employee, consultant or
otherwise) any individual who (A) is an employee of Remainco or any of its
Subsidiaries as of immediately following the Spinco Distribution or any time
thereafter, other than any such employee whose employment with Remainco and its
Subsidiaries following the Spinco Distribution has been involuntarily
terminated, or (B) is a Non-Consenting Employee who received severance pay or
benefits as a result of being a Non-Consenting Employee, or

(ii) induce, or attempt to induce, any Person described in Section 1.13(b)(i) to
terminate his or her employment with, or otherwise cease his or her relationship
with, Remainco or any of Remainco’s Subsidiaries;

provided, that nothing in this Section 1.13(b) shall be deemed to prohibit any
general solicitation for employment through advertisements and search firms not
specifically directed at employees of Remainco or any of Remainco’s Subsidiaries
or (subject to the last sentence hereof) any hiring as a result thereof, so long
as neither RMT Partner nor Spinco or any member of the Spinco Group has
encouraged or advised such firm to approach any such employee.

Notwithstanding the foregoing, during the first twelve (12) months of the
Non-Solicitation Period, RMT Partner, and following the Spinco Distribution
Date, Spinco, shall not, and shall cause each member of the Spinco Group not to,
without the prior written Consent of Remainco, directly or indirectly, hire any
Non-Consenting Employee described in Section 1.13(b)(i)(B).

(c) The Parties agree that irreparable damage would occur in the event that the
provisions of this Section 1.13 were not performed in accordance with their
specific terms. Accordingly, it is hereby agreed that the Parties shall be
entitled to an injunction or injunctions to enforce specifically the terms and
provisions of this Section 1.13 in any court of the United States or in the
courts of any state having jurisdiction, or in the courts of any other country
or locality thereof having jurisdiction, this being in addition to any other
remedy to which they are entitled at Law or in equity.

 

16



--------------------------------------------------------------------------------

(d) The obligations set forth in this Section 1.13 are in addition to, and shall
not supersede, the non-solicitation obligations set forth in the Confidentiality
Agreement.

Section 1.14 Payroll and Related Taxes.

(a) In General.

(i) Except as provided in clause (ii) below, each entity that is the employing
legal entity of any Spinco Employee during any portion of the calendar year in
which the Spinco Distribution occurs shall, in respect of the period of its
employment, be responsible in respect of such employee for all payroll
obligations, Tax withholdings, other applicable payroll deductions (including
garnishments, union dues and Benefit Plan contributions) and Tax reporting
obligations (including delivery of a Form W-2 or similar earnings statement
covering such year). The applicable employer shall separately account for any
such withholdings or deductions and apply them exclusively in satisfaction of
the obligation in respect of which they were withheld or deducted.

(ii) Where a payroll period for any Spinco Employee does not end on the Spinco
Distribution Date, the entity that is the employing legal entity of the Spinco
Employee at the end of the payroll period that is in process on the Spinco
Distribution Date shall process payroll for the Spinco Employee in respect of
such entire payroll period and remit to the entity that was the employing legal
entity at the beginning of the payroll period any amounts withheld from or
otherwise owing in respect of the payment (whether in respect of Taxes, Benefit
Plan contributions or otherwise) in respect of the portion of the payroll period
preceding the Spinco Distribution Date.

(b) Tax Restart and Cooperation. Remainco and Spinco shall use commercially
reasonable efforts to cooperate with each other and with third-party providers
to comply with the provisions of subsection (a) above; to avoid the restart of
Taxes imposed under the United States Federal Insurance Contributions Act, as
amended (FICA), or the United States Federal Unemployment Tax Act, as amended
(FUTA) on or after the Spinco Distribution Date with respect to Spinco
Employees; to effectuate withholding and remittance of Taxes, required tax
reporting and correction of overpayment or underpayment of compensation prior to
the Spinco Distribution Date; and to respond to any inquiries or audits from any
Governmental Entity with respect to employment Taxes, in each of the foregoing
cases, in a timely, efficient and appropriate manner.

(c) Tax Deductions. Spinco or the applicable Spinco Group shall be entitled to
all Tax deductions or the benefit of Tax deductions with respect to all Spinco
Employee Liabilities. Remainco or the applicable Remainco Group shall be
entitled to all Tax deductions or the benefit of such Tax deductions with
respect to all Remainco Employee Liabilities.

 

17



--------------------------------------------------------------------------------

Section 1.15 Responsible Party.

(a) Each of the Parties shall cause to be performed all actions, agreements and
obligations set forth herein to be performed by any Subsidiary or Affiliate of
such Party or by any entity that becomes a Subsidiary or Affiliate of such Party
on or after the date hereof. Each of the Parties may assign to one of its
respective Subsidiaries or Affiliates (including any Person which becomes a
Subsidiary or Affiliate on or after the date hereof) the requirement to take any
or all actions and discharge any or all obligations set forth herein to be
performed or discharged by the Party; provided, that, at no point shall such
assignment relieve any Party of its obligations hereunder. In no event shall
this Agreement be construed as establishing a partnership or joint venture or
similar relationship between or among a Party and its Subsidiaries or Affiliates
or to cause any such Person to be treated as the alter ego of the other.

(b) The Parties acknowledge that, for administrative or other reasons, a Party
or a member of its respective Group may be required to take actions under
applicable Law, Benefit Plan, Spinco Labor Agreement or otherwise that may cause
it to incur a Liability that it has not Assumed pursuant to this Agreement. The
Parties shall promptly reimburse one another, upon reasonable request of the
Party requesting reimbursement (the “Requesting Party”) and the presentation by
such Party of such substantiating documentation as the other Party shall
reasonably request, for the cost of any Liabilities satisfied by the Requesting
Party or its Affiliates that are, or that have been made pursuant to this
Agreement, an Assumed Liability of the other Party to this Agreement. Any such
reimbursement shall (i) be equal to the cost actually incurred by the Requesting
Party, less the present value of any item of loss, deduction or credit which
decreases net Taxes paid or payable by the Requesting Party as a result of such
cost (it being understood that such amounts shall be reasonably determined in
good faith by the Requesting Party in consultation with the other Parties) and
(ii) be submitted to the other Party within sixty (60) days of the payment by
the Requesting Party of such costs.

(c) Without limiting Section 4.12, the Parties agree that, to the extent a
Liability addressed in this Agreement is treated as “Indebtedness” within the
meaning of the Separation Agreement and also subject to reimbursement hereunder,
the Parties will cooperate to coordinate such Liability’s treatment in a manner
that avoids its being double counted against a Party.

Section 1.16 RMT Partner Guaranty. Subject to, and effective upon the Effective
Time:

(a) RMT Partner, in order to induce Remainco to execute and deliver this
Agreement, hereby absolutely, unconditionally and irrevocably and as a primary
obligation (and not as surety only) guarantees (the “RMT Partner Guaranty”) each
and every covenant, agreement and other obligation of Spinco and the Spinco
Group, including the due, punctual and full payment and performance of Spinco’s
(including its permitted designees’ and assigns’) and the Spinco Group’s
obligations hereunder when due (and including, for the avoidance of doubt, in
connection with any breach of Spinco’s covenants herein). If Spinco or any
member of the Spinco Group fails or refuses to pay or perform any such
obligations, RMT Partner shall promptly pay or perform such obligations after
any such failure or refusal, as applicable; provided, that this RMT Partner
Guaranty constitutes an independent guaranty of payment and is not conditioned
on or contingent upon any attempt to enforce in whole or in part any obligations
of Spinco or any member of the Spinco Group by Remainco (or the existence or
continuance of Spinco as a legal entity).

 

18



--------------------------------------------------------------------------------

(b) This RMT Partner Guaranty is a guarantee of payment and performance, and not
of collection, and RMT Partner acknowledges and agrees that this RMT Partner
Guaranty is full and unconditional, and no release or extinguishment of Spinco’s
and/or its designees’ or assigns’ or any member of the Spinco Group’s
Liabilities (other than in accordance with the terms of this Agreement), whether
by decree in any bankruptcy proceeding or otherwise, shall affect the continuing
validity and enforceability of this RMT Partner Guaranty. RMT Partner hereby
waives: (i) any right to require Remainco, as a condition of payment or
performance by RMT Partner of any obligations of Spinco hereunder, to proceed
against Spinco or any member of the Spinco Group (whether pursuant to this
Agreement, the Separation Agreement or otherwise) or pursue any other remedy
whatsoever in the event that Spinco or any member of the Spinco Group fails to
perform its obligations hereunder and (ii) to the fullest extent permitted by
applicable Law, any defenses or benefits that may be derived from or afforded by
Law which limit the Liability of or exonerate guarantors or sureties (including
diligence, presentment, demand of payment, protest and notice, and any
requirement that any Person exhaust any right, power or remedy or proceed
against Spinco or any member of the Spinco Group under this Agreement or any
other agreement referred to herein).

(c) The RMT Partner Guaranty shall continue to be effective, or be automatically
reinstated, as the case may be, if at any time payment or performance, or any
part thereof, of any of the obligations of Spinco or any member of the Spinco
Group is rescinded or must otherwise be restored, returned or rejected for any
reason, including upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Spinco or any member of the Spinco Group, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Spinco or any member of the Spinco Group or any
substantial part of its or their property, all as though such payments had not
been made. RMT Partner hereby waives all claims of waiver, release, surrender,
abstraction or compromise and all set-offs, counterclaims, cross-claims,
recoupments or other defenses that it may have against Remainco or any member of
the Remainco Group. Notwithstanding anything to the contrary herein, the
obligations of RMT Partner hereunder are unconditional and irrevocable and will
not be affected, released, terminated, discharged or impaired, in whole or in
part, by: (i) any modification of, or amendment or supplement to, this Agreement
except any amendment executed by all of the Parties that expressly provides
otherwise; (ii) any furnishing or acceptance of security or exchange or release
of any security; (iii) any inaction or nonexercise of any right, remedy or power
with respect to Remainco; (iv) the consolidation or merger of Spinco or any
member of the Spinco Group with or into any other entity or the sale, lease or
disposition by Spinco or any member of the Spinco Group of all or substantially
all of its assets to any other entity; or (v) any change in the structure of
Remainco.

(d) Without limiting in any way the foregoing, following the Merger, RMT Partner
agrees to cause, and to take all actions to enable, Spinco and the members of
the Spinco Group to adhere to each provision of the Agreement which requires an
act or omission on the part of Spinco or any member of the Spinco Group or any
of its or their Affiliates to cause or enable Spinco and the Spinco Group to
comply with their obligations under this Agreement.

Section 1.17 No Acceleration of Benefits. Except as otherwise provided in this
Agreement, no provision of this Agreement shall be construed to create any
right, or accelerate vesting or entitlement, to any compensation or benefit
whatsoever on the part of any Spinco Employee, Former Spinco Business Employee
or other former, current or future employee of the Remainco Group or Spinco
Group under any Remainco Benefit Plan, Spinco Benefit Plan or Spinco Future
Benefit Plan.

 

19



--------------------------------------------------------------------------------

Section 1.18 Amendment Authority. Except as otherwise provided in this
Agreement, nothing in this Agreement is intended to prohibit any member of the
Remainco Group or Spinco Group or RMT Partner from amending, terminating or
otherwise modifying any Benefit Plan in accordance with the terms thereof at any
time prior to, on or after the Spinco Distribution Date.

Section 1.19 Pension Adjustment.

(a) As promptly as practicable following the Closing Date, but in no event more
than two hundred seventy (270) days following the Closing Date, Remainco shall
prepare and deliver to RMT Partner a statement (the “Pension Funding Statement”)
that sets forth (together with information in a manner sufficient to demonstrate
how it determined such amount) the Pension Funding Amount.

(b) RMT Partner shall have a period of not more than ninety (90) Business Days
following delivery of the Pension Funding Statement and supporting materials in
accordance with subsection (a) above during which to review the Pension Funding
Statement and supporting materials and to notify Remainco if it believes the
calculation of the Pension Funding Amount contains mathematical errors or is
based on actuarial or other assumptions inconsistent with the terms of this
Agreement or that otherwise violate applicable Law.

(i) If and to the extent RMT Partner shall fail to so notify Remainco of any
such dispute, then the Pension Funding Amount reflected in the Pension Funding
Statement shall be deemed agreed for purposes of this Agreement.

(ii) If and to the extent RMT Partner shall so notify Remainco of any such
dispute, Remainco and RMT Partner shall collaboratively work together and
cooperate in good faith to resolve such dispute as promptly as possible, and
upon resolution, the Pension Funding Amount reflected in the Pension Funding
Statements (as adjusted to reflect the settlement of any dispute) shall be
deemed agreed for purposes of this Agreement.

(iii) If and to the extent Remainco and RMT Partner fail to resolve any such
dispute with respect to the Pension Funding Amount (or a part thereof)
attributable to any country within sixty (60) days after notice of the dispute,
Remainco and RMT Partner shall choose an independent actuary (i.e., an actuarial
firm that is nationally recognized in such country other than any actuary
regularly used by Remainco or RMT Partner); provided, however, that if Remainco
and RMT Partner cannot mutually agree on the identity of the independent actuary
within five (5) Business Days, then Remainco and RMT Partner shall on the next
Business Day each identify an actuarial firm (other than one regularly used by
Remainco or RMT Partner), and the independent actuary shall be selected by lot
from these two firms by Remainco and RMT Partner, and provided further that if
such actuary identified by lot shall not agree to serve within five (5) Business
Days, then additional actuarial firms shall be identified in accordance with the
foregoing procedures until one shall agree to serve (such independent actuary
determined in accordance with this parenthetical, the “Independent Actuary”)).
Remainco and RMT Partner shall require the Independent Actuary to determine
whether the Pension Funding Statement contains mathematical errors or is based
on actuarial or other assumptions inconsistent with the terms of this Agreement.
Remainco and RMT Partner shall instruct the Independent Actuary to use every
reasonable commercial effort to perform its services within thirty (30) days of
submission of the Pension Funding Statement and supporting materials to it and,
in any case, as promptly as practicable after submission. The determination of
the Independent Actuary shall be final and binding on Remainco and RMT Partner,
and the Pension Funding Amount reflected in the Pension Funding Statement (as
adjusted to reflect the settlement of any dispute) shall be deemed agreed for
purposes of this Agreement. Remainco and RMT Partner shall bear its own costs in
connection with the cooperation with the Independent Actuary and each bear
one-half of the costs of the Independent Actuary.

 

20



--------------------------------------------------------------------------------

(c) No later than twenty (20) Business Days following the determination of the
Pension Funding Amount in accordance with subsection (b) above:

(i) In the event that the Pension Funding Amount exceeds two hundred twenty
million dollars ($220,000,000), Remainco shall make a cash payment to RMT
Partner in U.S. dollars in an amount equal to the absolute tax-effected value of
the difference (calculated using the highest marginal corporate U.S. federal
income tax rate applicable as of the Closing and determined without regard to
whether a tax deduction is actually available); and

(ii) In the event that the Pension Funding Amount is less than two hundred
twenty million dollars ($220,000,000), RMT Partner shall make a cash payment to
Remainco in U.S. dollars in an amount equal to the absolute tax-effected value
of the difference (calculated using the highest marginal corporate U.S. federal
income tax rate applicable as of the Closing and determined without regard to
whether a tax deduction is actually available).

Section 1.20 Commitment to Employment or Benefits. Nothing contained in this
Agreement shall be construed as a commitment or agreement on the part of any
individual to continue employment with the Remainco Group or Spinco Group or to
provide any recall or similar rights to an individual on layoff or any type of
leave of absence or, except as otherwise specifically provided in this
Agreement, as a commitment to any Spinco Employee or other current or former
employee of the Remainco Group or Spinco Group on the part of the Remainco Group
or Spinco Group to continue the compensation or benefits of any individual for
any period. This Agreement is solely for the benefit of the Parties and nothing
in this Agreement, express or implied, (i) is intended to confer any rights,
benefits, remedies, obligations or Liabilities under this Agreement upon any
Person, including any Spinco Employee or other current or former employee,
officer, director or contractor of the Remainco Group or Spinco Group, other
than the Parties and their respective successors and assigns or (ii) shall
constitute an amendment or other modification of any Benefit Plan established or
maintained by a member of the Remainco Group or Spinco Group or RMT Partner.

 

21



--------------------------------------------------------------------------------

Section 1.21 Effective Time. This Agreement shall be effective as of immediately
prior to the Spinco Distribution (the “Effective Time”) and shall cease to be of
any force or effect if and when the Separation Agreement is terminated.

ARTICLE II

UNITED STATES

The provisions of this Article II apply only in respect of matters that arise in
respect of the employment of individuals within the United States or the
termination thereof and shall apply notwithstanding any provision in Article I
above.

Section 2.01 Payment of U.S. Grandfathered Vacation Benefits. Notwithstanding
anything to the contrary in this Agreement, except to the extent prohibited by
an applicable Law or a Spinco Labor Agreement, as soon as administratively
practicable following the Spinco Distribution Date (and no later than the
earlier of the dates required by applicable Law or Spinco Labor Agreement, in
each case, to the extent applicable), Remainco shall pay out to each Spinco
Employee in the U.S. all earned but unused vacation benefits remaining in the
employee’s 2014 Bank (as defined in the E. I. du Pont de Nemours and Company
Vacation Plan, adopted as of January 1, 1934 and amended as of December 31,
2014), based on the employee’s hourly rate of pay or average hourly earnings as
of December 31, 2014 (the vacation benefits described in this Section 2.01,
“U.S. Grandfathered Time”),and Spinco shall reimburse Remainco or the applicable
member of the Remainco Group for the amount of any such payments.

Section 2.02 U.S. Tax-Qualified Defined Contribution Plans. Effective as of the
Spinco Distribution Date, contributions under the DuPont Retirement Savings Plan
(the “Remainco U.S. Savings Plan”), in respect of Spinco Employees who
participated in the Remainco U.S. Savings Plan (each, a “U.S. Savings Plan
Participant”), shall cease. Effective as of the Spinco Distribution Date,
Remainco shall vest the account balances in the Remainco U.S. Savings Plan of
all U.S. Savings Plan Participants. If the payroll period of a U.S. Savings Plan
Participant begins before and ends after the Spinco Distribution Date, Spinco
shall reimburse Remainco or the applicable member of the Remainco Group for any
matching contribution made by a member of the Remainco Group to the account in
the Remainco U.S. Savings Plan of the U.S. Savings Plan Participant in respect
of that portion of the payroll period preceding the Spinco Distribution Date.
Effective as of immediately following the Spinco Distribution Date, Spinco shall
maintain a defined contribution retirement plan that satisfies the requirements
of Sections 401(a) and 401(k) of the Code (the “Spinco U.S. Savings Plan”) and
permit Remainco U.S. Savings Plan Participants to participate therein effective
as of the Spinco Distribution Date; provided, however, that RMT Partner may
elect, at any time prior to the Spinco Distribution Date, to designate a defined
contribution retirement plan that satisfies the requirements of Sections 401(a)
and 401(k) of the Code and is sponsored by RMT Partner or any of its
Subsidiaries to serve as the Spinco U.S. Savings Plan in lieu of Spinco’s
establishment of a new defined contribution retirement plan. Spinco (or RMT
Partner if applicable) shall cause the trustee of the applicable Spinco U.S.
Savings Plan to accept as a direct rollover (within the meaning of
Section 401(a)(31) of the Code), including a rollover in kind of participant
loan balances that are not then in default, any distribution from the Remainco
U.S. Savings Plan to the extent the request of such rollover is initiated by a
Spinco U.S. Savings Plan Participant, and such rollover shall not cause the
Spinco U.S. Savings Plan to fail to satisfy the requirements of Section 401(a)
of the Code.

 

22



--------------------------------------------------------------------------------

Section 2.03 U.S. Tax-Qualified Defined Benefit Plans. For the avoidance of
doubt, no member of the Spinco Group shall Assume any Assets or Liabilities
(including with respect to Actions) in respect of any Benefit Plan maintained or
previously maintained by Remainco, its current or former Affiliates or any of
their respective predecessors or former Affiliates that is a U.S. defined
benefit pension plan intended to satisfy the requirements of Section 401(a) of
the Code. Without limiting the foregoing, Remainco or a member of its Group
shall Assume any and all Liabilities of any member of the Spinco Group under or
otherwise in respect of the DuPont Pension and Retirement Plan, the Dow
Employees’ Pension Plan and the Union Carbide Employees’ Pension Plan, including
any Actions in respect thereof.

Section 2.04 Non-Qualified Deferred Compensation Plans. Effective as of the
Spinco Distribution Date, Spinco or RMT Partner shall establish a trust (the
“New Rabbi Trust”) with terms substantially identical to that maintained
pursuant to the Amended and Restated DuPont de Nemours, Inc. Trust Agreement
(the “Existing Rabbi Trust”). Other than with respect to the Remainco Pension
Restoration Plan, (which for the avoidance of doubt the Liabilities in respect
thereto will be Remainco Employee Liabilities), Remainco shall direct the
trustee of the Existing Rabbi Trust to Transfer to the trustee of the New Rabbi
Trust, in kind, such portion of the “Plan Accounts” and any related Assets under
the Existing Rabbi Trust attributable to each U.S. nonqualified deferred
compensation plan listed on Schedule 2.04 hereto to the extent such arrangement
covers a Spinco Employee or a Former Spinco Business Employee.

Section 2.05 Workers’ Compensation Claims. Without limiting Section 1.02 and
without regard to the legal entity obligated to discharge such Liabilities under
applicable Law, Spinco shall be responsible for and Assume all Liabilities
related to all claims for workers’ compensation benefits and coverage which are
incurred (a) on or following the Spinco Distribution Date by Spinco Employees or
(b) prior to the Spinco Distribution Date by Spinco Employees, and in each case,
Spinco shall be responsible for the administration of all such claims. If Spinco
is unable to Assume any such Liability or the administration of any such claim
because of applicable Law or Contract, Remainco, or the applicable member of the
Remainco Group, shall administer and/or discharge such Liabilities, as
applicable, and Spinco or a member of the Spinco Group shall reimburse Remainco,
or the applicable member of the Remainco Group, for all such Liabilities.

Section 2.06 Employment Loss or Layoff.

(a) On or before the Closing Date, Remainco shall provide a list of the name and
site of employment of any and all employees of Remainco or a member of the
Remainco Group or Spinco or a member of the Spinco Group, located at (or, for
sales employees or other employees not based at a site, reporting up to) any
site in the United States where Spinco Employees are located, who have
experienced, or will experience, an employment loss or layoff as defined by the
Worker Adjustment and Retraining Notification Act of 1988, as amended, or any
similar applicable state or local law (the “WARN Act”), within ninety (90) days
prior to the Closing Date. Remainco shall update this list up to and including
the Closing Date (such list, the “WARN List”).

 

23



--------------------------------------------------------------------------------

(b) For a period of ninety (90) days after the Closing Date, Spinco and RMT
Partner shall not, and shall cause each member of the Spinco Group not to,
engage in any conduct which would result in an employment loss or layoff for a
sufficient number of employees of Spinco or a member of the Spinco Group, which,
if required under the WARN Act to be aggregated with any layoffs prior to the
Closing set forth on the WARN List, would trigger the WARN Act.

ARTICLE III

DEFINED TERMS

Section 3.01 Certain Defined Terms. Except as noted in Section 3.02, terms used
herein shall have the meanings defined below. Capitalized terms used in this
Agreement but not defined herein shall have the respective meaning ascribed to
them in the Separation Agreement.

“Action” shall have the meaning ascribed to it in the Separation Agreement.

“Affiliate” shall have the meaning ascribed to it in the Separation Agreement.

“Assets” shall have the meaning ascribed to it in the Separation Agreement.

“Assume” shall mean to accept, assume, agree to pay, discharge, fulfill, honor,
retain, and, to the extent applicable, comply with and defend on a timely basis.
The terms “Assumed” and “Assumptions” shall have the correlative meaning.

“Benefit Plans” mean all compensation and benefit plans, programs, agreements,
policies or arrangements, including any employment, severance, welfare
(including medical, dental, vision and life insurance), cafeteria, retirement,
savings and other deferred compensation plans, programs, agreements, policies or
arrangements.

“Business Day” shall have the meaning ascribed to it in the Merger Agreement.

“Closing” shall have the meaning ascribed to it in the Separation Agreement.

“Closing Date” shall have the meaning ascribed to it in the Separation
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collective Bargaining Agreement” shall have the meaning ascribed to it in the
Merger Agreement.

“Confidentiality Agreement” means that certain letter agreement by and between
Remainco and RMT Partner, dated September 9, 2019, as supplemented from time to
time.

“Consents” shall have the meaning ascribed to it in the Separation Agreement.

“Contracts” shall have the meaning ascribed to it in the Separation Agreement.

 

24



--------------------------------------------------------------------------------

“Conversion Equity Award” means each Remainco Equity Award that is outstanding
and held by a Spinco Employee as of immediately before the Spinco Distribution.

“Employee Liabilities” means all Liabilities of Remainco, Spinco, members of
their respective Groups and predecessors and former Affiliates of the foregoing,
arising out of, by reason of, or otherwise in connection with, the prospective
employment or engagement of, the employment or engagement of, or termination of
the employment or engagement of, any employee or individual service provider
(including global employee mobility).

“Employee Representative Body” means any union, works council, or other agency
or representative body certified or otherwise recognized for the purposes of
bargaining collectively or established for the purposes of notification of or
consultation on behalf of any employees.

“Equity Adjustment Ratio” means a fraction, (a) the numerator of which is the
volume-weighted average price of a share of Remainco Common Stock on the New
York Stock Exchange (“NYSE”) trading on the “regular way” basis on NYSE for each
of the twenty (20) trading days immediately preceding the Spinco Distribution
Date, and (b) the denominator of which is the volume-weighted average of a share
of RMT Partner Common Stock on NYSE trading on the “regular way” basis on NYSE
for each of the twenty (20) trading days immediately preceding the Closing Date.

“Former Spinco Business Employee” means any individual who, as of immediately
prior to the Spinco Distribution Date is a former employee of Remainco, Spinco
or a member of their respective Groups, or any of their respective predecessors
or former Affiliates and who, upon his or her last termination of employment
with all members of the Spinco Group and Remainco Group and their respective
predecessors or former Affiliates (a) was identified in the HRIS system then of
record as an employee of an entity with a business identifier attributable as of
the date hereof to the Spinco Business or (b) otherwise upon such termination of
employment was primarily dedicated to the Spinco Business as evidenced by the
records of Remainco, Spinco or their respective Groups. For the avoidance of
doubt, no Non-Consenting Employee will be considered a Former Spinco Business
Employee.

“Governmental Entity” shall have the meaning ascribed to it in the Separation
Agreement.

“Group” means (a) with respect to Spinco, the Spinco Group; and (b) with respect
to Remainco, the Remainco Group.

“Law” shall have the meaning ascribed to it in the Separation Agreement.

“Liabilities” shall have the meaning ascribed to it in the Separation Agreement.

“Merger” shall have the meaning ascribed to it in the Separation Agreement.

“Merger Agreement” shall have the meaning ascribed to it in the Separation
Agreement.

 

25



--------------------------------------------------------------------------------

“Non-Consenting Employee” means any individual who otherwise would be a Spinco
Employee pursuant to Section 1.01(a) of this Agreement (if Non-Consenting
Employees were not excluded from the definition of Spinco Employees pursuant to
Section 1.01(a)), who has the right under applicable Law or applicable Spinco
Labor Agreement to object to, opt out of, refuse to Consent to, or otherwise
fail to acquiesce to, and who has (a) validly objected to, opted out of, refused
to Consent to, or otherwise failed to acquiesce to, the automatic transfer of
their employment to Spinco or a member of its Group by operation of applicable
Law, in cases where such employee is subject to automatic transfer by operation
of applicable Law, (b) validly refused to Consent to, refused to accept the
offer to, refused to execute a tripartite agreement or otherwise failed to
acquiesce to, become an employee of Spinco or member of its Group, or
(c) validly objected to, opted out of, refused to Consent to, or otherwise
failed to acquiesce to, changes in his or her compensation or employee benefits
by validly resigning or terminating his or her employment with, validly
withdrawing his or her Consent to employment with or validly rejecting his or
her transfer to, Spinco or a member of its Group, in accordance with and to the
extent permitted by applicable Law or an applicable Spinco Labor Agreement.

“Pension Assets means the aggregate fair market value as of the Closing Date of
the Assets attributable to the Pension Liabilities.

“Pension Funding Amount means the amount, whether positive or negative, of the
Pension Liabilities minus the Pension Assets.

“Pension Liabilities means, in respect of the Pension Plans, the projected
benefit obligations as of the Closing Date that are Assumed by Spinco or RMT
Partner in accordance with this Agreement. Such projected benefit obligations
will be determined on the basis of the methodology and assumptions utilized in
the balance sheet of the audited financial statements of Remainco for the year
ending December 31, 2019 (or, if the Closing Date occurs in 2021, in the balance
sheet of the audited financial statements of Remainco for the year ending
December 31, 2020), the actual demographics as of the Closing Date and with
regard to creditable service performed on or before the Closing Date.

“Pension Plan means each Remainco Benefit Plan or Spinco Benefit Plan as of the
Closing Date that is a defined benefit pension plan maintained in a jurisdiction
outside the United States.

“Permitted Transfers” shall have the meaning ascribed to it in the Merger
Agreement.

“Person” shall have the meaning ascribed to it in the Separation Agreement.

“Polysaccharides Business” means the operations of the Remainco Group and Spinco
Group, as of the date hereof, attributable to polysaccharide products (glucans
and fructans, including derivatives thereof) made with proprietary enzymatic
polymerization technology which may also be and further customized with
derivatization chemistries, serving a variety of end use markets, including
Home & Personal Care, Fibers & Composites, Paper & Packaging, Coatings &
Adhesives, Food & Beverage, and Pharmaceutical Excipients.

 

26



--------------------------------------------------------------------------------

“Remainco Benefit Plan” means any Benefit Plan sponsored or maintained by
Remainco or any member of the Remainco Group.

“Remainco Business” shall have the meaning ascribed to it in the Separation
Agreement.

“Remainco Common Stock” shall have the meaning ascribed to it in the Separation
Agreement.

“Remainco Employee” means an employee of a member of the Remainco Group, other
than a Spinco Employee or a Non-Consenting Employee.

“Remainco Employee Assets” means, to the extent attributable to an Employee
Liability, all Assets of any member of the Remainco Group or Spinco Group,
exclusive of Spinco Employee Assets.

“Remainco Employee Liabilities” mean (a) other than any such Liabilities Assumed
by Spinco or a member of the Spinco Group pursuant to this Agreement, (i) all
Employee Liabilities with respect to any current or former employee or
individual service provider of Remainco or a member of the Remainco Group or
Spinco or a member of the Spinco Group, in each case, other than a Spinco
Employee or a Former Spinco Business Employee and (ii) all Liabilities in
respect of any Remainco Benefit Plan, and (b) all Employee Liabilities with
respect to Spinco Employees or Former Spinco Business Employees Assumed by
Remainco or a member of the Remainco Group pursuant to this Agreement, in either
case of (a) or (b), regardless of (i) when or where such Liabilities arose;
(ii) whether the facts upon which they are based occurred prior to, on, or
subsequent to the Spinco Distribution Date; (iii) where or against whom such
Liabilities are asserted or determined and whether Spinco or a member of the
Spinco Group is responsible for delivering any compensation or benefit
attributable to such Liability; and (iv) which entity is named in any Action
associated with any Liability.

“Remainco Equity Award” means each Remainco Option, Remainco Stock Appreciation
Right, Remainco RSU Award, Remainco Restricted Stock Award, Remainco PSU Award
and other equity incentive compensation award that was granted under one of the
Remainco Stock Plans.

“Remainco Group” shall have the meaning ascribed to it in the Separation
Agreement.

“Remainco Option” means an option to purchase shares of Remainco Common Stock.

“Remainco PSU Award” means a unit representing a general unsecured promise by
Remainco to deliver a share of Remainco Common Stock, if applicable (or the cash
equivalent of either), upon the satisfaction of a performance-based vesting
requirement.

“Remainco Restricted Stock Award” means a restricted stock award in respect of
shares of Remainco Common Stock.

 

27



--------------------------------------------------------------------------------

“Remainco RSU Award” means a unit representing a general unsecured promise by
Remainco to deliver a share of Remainco Common Stock, if applicable (or the cash
equivalent of either), upon the satisfaction of a vesting requirement (other
than a performance based vesting requirement).

“Remainco Severance Plan” means any Remainco Benefit Plan that provides
Severance.

“Remainco Stock Appreciation Right” means a stock appreciation right in respect
of Remainco Common Stock.

“Remainco Stock Plans” means, collectively, the DuPont Omnibus Incentive Plan
and any other equity incentive compensation plan or arrangement maintained by
Remainco as of immediately before the Spinco Distribution.

“RMT Partner Common Stock” shall have the meaning ascribed to it in Section 1.01
of the Separation Agreement.

“RMT Partner Option” means an option to purchase shares of RMT Partner Common
Stock.

“RMT Partner Restricted Stock Award” means a restricted stock award in respect
of shares of RMT Partner Common Stock.

“RMT Partner RSU Award” means a unit representing a general unsecured promise by
RMT Partner to deliver a share of RMT Partner Common Stock, if applicable (or
the cash equivalent of either), upon the satisfaction of a vesting requirement
(other than a performance based vesting requirement).

“RMT Partner Stock Appreciation Right” means a stock appreciation right in
respect of RMT Partner Common Stock.

“Separation” shall have the meaning ascribed to it in the Separation Agreement.

“Severance” means any severance, redundancy or other similar separation benefit.

“Spinco Benefit Plan” means any Benefit Plan sponsored or maintained by Spinco
or any member of the Spinco Group that is in place immediately prior to the
Spinco Distribution.

“Spinco Business” shall have the meaning ascribed to it in the Separation
Agreement.

“Spinco Distribution” shall have the meaning ascribed to it in the Separation
Agreement.

“Spinco Distribution Date” shall have the meaning ascribed to it in the
Separation Agreement.

 

28



--------------------------------------------------------------------------------

“Spinco Employee Assets” means, to the extent attributable to a Spinco Employee
Liability, all Assets of any member of the Remainco Group or Spinco Group set
aside in a trust or other funding vehicle or otherwise designated to fund such
Spinco Employee Liability and any Assets that this Agreement expressly provides
are to be Assumed by Spinco or a member of its Group.

“Spinco Employee Liabilities” mean (a) all Employee Liabilities with respect to
any Spinco Employee, any other individual service provider who as of immediately
prior to the Spinco Distribution is providing services to a member of the Spinco
Group or otherwise primarily in respect of the Spinco Business, or any Former
Spinco Business Employee (other than the Remainco Employee Liabilities set forth
in clause (b) of the definition thereof), and (b) all other Liabilities Assumed
by Spinco or a member of the Spinco Group under this Agreement, in either case
of (a) or (b), regardless of (i) when or where such Liabilities arose;
(ii) whether the facts upon which they are based occurred prior to, on, or
subsequent to the Spinco Distribution Date; (iii) where or against whom such
Liabilities are asserted or determined and whether Remainco or Spinco or a
member of the Remainco or Spinco Group is responsible for delivering any
compensation or benefit attributable to such Liability; and (iv) which entity is
named in any Action associated with any Liability.

“Spinco Entities” shall have the meaning ascribed to it in the Merger Agreement.

“Spinco Future Benefit Plan” means any Benefit Plan that Spinco or any member of
the Spinco Group assumes, adopts, establishes or begins sponsoring, maintaining,
or contributing to on or after the Spinco Distribution Date.

“Spinco Group” shall have the meaning ascribed to it in the Separation
Agreement.

“Spinco Labor Agreement” means any agreement with any Employee Representative
Body to which Remainco or a member of the Remainco Group, or Spinco or member of
the Spinco Group, is a party or bound that pertains to any Spinco Employees.

“STD/LTD Employee” means (i) any individual who is receiving (or who has applied
for and then receives) short term or long term disability benefits or short term
or long term income replacement benefits from Remainco or a member of the
Remainco Group or is otherwise treated by any such entity as being on short term
or long term sick leave or disability status under the applicable Law in the
applicable jurisdiction and (ii) any Spinco Employee whose employment is
otherwise mandatorily suspended as of the Spinco Distribution Date pursuant to
suspension of employment causes set forth by applicable Law.

“Subsidiary” shall have the meaning ascribed to it in the Separation Agreement.

“Third Party” shall have the meaning ascribed to it in the Separation Agreement.

“Tax” shall have the meaning ascribed to it in the Separation Agreement.

“Transaction Agreements” shall have the meaning ascribed to it in the Separation
Agreement.

 

29



--------------------------------------------------------------------------------

“Transfer” shall have the meaning ascribed to it in the Separation Agreement.

Section 3.02 Other Defined Terms in this Agreement. The following terms have the
meanings set forth in the Sections of this Agreement set forth below:

 

Definition

  

Location in Agreement

Agreement    Preamble Delayed Employment Date    1.01(c) Delayed Employment
Employee    1.01(c) Independent Actuary    1.19(b)(iii) Effective Time    1.21
Existing Rabbi Trust    2.04 New Rabbi Trust    2.04 Non-Solicitation Period   
1.13(a) Parties    Preamble Party    Preamble Pension Funding Statement   
1.19(a) Plan Accounts    2.04 Remainco    Preamble Remainco Claimant(s)   
1.02(d)(i) Remainco U.S. Savings Plan    2.02 Requesting Party    1.15(b) Return
from STD/LTD Date    1.01(d) Returning STD/LTD Employee    1.01(d) RMT Partner
   Preamble RMT Partner Guaranty    1.16(a) Separation Agreement    Recitals
Spinco    Preamble Spinco Assumed Vacation Liabilities    1.07(a) Spinco
Claimant(s)    1.02(d)(i) Spinco Dedicated Employee    1.01(a)(i) Spinco
Employee    1.01(a) Spinco U.S. Savings Plan    2.02 U.S. Grandfathered Time   
2.01 U.S. Savings Plan Participant    2.02 WARN Act    2.06(a) WARN List   
2.06(a)

ARTICLE IV

GENERAL PROVISIONS

Section 4.01 Miscellaneous. Section 1.2 (References; Interpretation) of Article
I (Definitions and Interpretation); Article IX (Dispute Resolution); and
Sections 11.5 (Notices), 11.8 (Assignment), 11.11 (Payment Terms) and 11.21 (Tax
Treatment of Payments) of Article XI (Miscellaneous) of the Separation Agreement
are incorporated by reference herein as if the same had been set forth herein
pari passu.

 

30



--------------------------------------------------------------------------------

Section 4.02 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “pdf” form) in more than one counterpart, all of which shall
be considered one and the same agreement, each of which when executed shall be
deemed to be an original, and shall become effective when one or more such
counterparts have been signed by each of the Parties and delivered to each of
the Parties.

Section 4.03 Waivers. Any provision of this Agreement may be waived if, and only
if, such waiver is in writing and signed by the Party against whom the waiver is
to be effective. Notwithstanding the foregoing, no failure to exercise and no
delay in exercising, on the part of any Party, any right, remedy, power or
privilege hereunder shall operate as a waiver hereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. Any consent required or permitted to be given by any Party
to any other Party under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party (and
the members of its Group).

Section 4.04 Amendments. This Agreement may not be modified or amended except by
an agreement in writing signed by each of the Parties.

Section 4.05 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.

Section 4.06 No Circumvention. The Parties agree not to directly or indirectly
take any actions, act in concert with any Person who takes an action, or cause
or allow any member of any such Party’s Group to take any actions (including the
failure to take a reasonable action) such that the resulting effect is to
materially undermine the effectiveness of any of the provisions of this
Agreement (including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to this Agreement or
Article VII of the Separation Agreement).

Section 4.07 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 4.08 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein. Nothing in the Exhibits or
Schedules constitutes an admission of any Liability or obligation of any member
of the Remainco Group or the Spinco Group or any of their respective Affiliates
to any Third Party, nor, with respect to any Third Party, an admission against
the interests of any member of the Remainco Group or the Spinco Group or any of
their respective Affiliates. The inclusion of any item or Liability or category
of item or Liability on any Exhibit or Schedule is made solely for purposes of
allocating potential Liabilities among the Parties and shall not be deemed as or
construed to be an admission that any such Liability exists.

 

31



--------------------------------------------------------------------------------

Section 4.09 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

Section 4.10 Specific Performance. The Parties acknowledge and agree that
irreparable harm would occur in the event that the Parties do not perform any
provision of this Agreement in accordance with its specific terms or otherwise
breach this Agreement and the remedies at law for any breach or threatened
breach of this Agreement, including monetary damages, are inadequate
compensation for any Indemnifiable Loss (as defined in the Separation
Agreement). Accordingly, from and after the Spinco Distribution, in the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Parties agree that the Party to this
Agreement who is thereby aggrieved shall, subject and pursuant to the terms of
this Article IV (including for the avoidance of doubt, after compliance with all
notice and negotiation provisions herein, or incorporated by reference herein),
have the right to specific performance and injunctive or other equitable relief
of its or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative. The Parties agree that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived, and that
any requirements for the securing or posting of any bond with such remedy are
hereby waived.

Section 4.11 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions, the economic effect of which comes as close as possible
to that of the invalid, illegal or unenforceable provisions.

Section 4.12 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances (including with respect to the rights, entitlements,
obligations and recoveries that may arise out of this Agreement or one or more
of the following Sections of the Separation Agreement: Section 7.2, Section 7.3
and Section 7.4).

* * * * *

[End of page left intentionally blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

DUPONT DE NEMOURS, INC. By:  

/s/ Marc Doyle

Name:  

Marc Doyle

Title:  

Chief Executive Officer

NUTRITION & BIOSCIENCES, INC. By:  

/s/ Marc Doyle

Name:  

Marc Doyle

Title:  

President

INTERNATIONAL FLAVORS & FRAGRANCES INC. By:  

/s/ Andreas Fibig

Name:  

Andreas Fibig

Title:  

Chief Executive Officer and Chairman

 

 

[Signature Page to the Employee Matters Agreement]